Citation Nr: 1213090	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  08-18 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to nonservice-connected VA pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1978.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2005 decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of entitlement to nonservice-connected VA pension benefits.  

In July 2010, the Veteran testified before the Board at a hearing that was held at the RO.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to nonservice-connected VA pension (NSC pension) benefits due to numerous nonservice-connected disabilities which prevent him from working.

In written statements and in July 2010 testimony before the Board, the Veteran stated that the combined effect of his diabetes mellitus, peripheral neuropathy, coronary artery disease and cardiac arrhythmia, tinnitus, headaches, psychiatric, and cervical spine disabilities rendered him unable to obtain or maintain employment.  He noted that several of his disabilities had not been considered at the time he underwent VA examination in July 2008, and that he had developed several additional disabilities since the July 2008 examination which contributed to his current unemployability.  He asserted that had VA considered all of his disabilities, VA would have determined that he was entitled to NSC pension benefits.

The Veteran acknowledged that in July 2005, the RO denied his claim because his income exceeded the maximum income limits for a veteran with no dependents.  He conceded that his income did exceed the maximum limits in July 2005, but stated that he experienced several periods of unemployment after July 2005, during which he received no income.  He argued that during his periods of unemployment, he should not be disqualified for NSC pension on the basis of excessive income.  

Although the Veteran indicated at his July 2010 hearing that he was then receiving $29,000 in retirement income, annually, he did not state when he began to receive that income.  He has also not reported his income for the periods he was employed during the pendency of the appeal.  As the Veteran's entitlement to NSC pension may turn on his earnings, a remand is necessary in order to clarify the Veteran's employment status and financial income throughout the appeal period.

Finally, if the Veteran's income at any point during the appeal period falls within the range of income eligible for nonservice-connected pension, the Veteran should be scheduled for an additional VA examination in order to determine whether he is unable to work as a result of his nonservice-connected disabilities.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide detailed financial status reports for the time period from January 2006 to the present, with supporting documentation.  The Veteran is specifically requested to provide information pertaining to his periods of employment between January 2006 and July 2008, and between July 2008 and July 2010.  In reporting his annual income, the Veteran must include income from all sources including, but not limited to, Social Security disability income and income from wages, commissions, and salaries.  The Veteran should be advised that providing accurate financial information from January 2006 to the present may require the use of more than one financial status report form (VA Form 21-0516-1, Improved Pension Eligibility Verification Report), as his income may have changed during this period.  

2.  If and only if after receiving the information sought in paragraph (1) of this remand, it is shown that at any point during the pendency of the appeal the Veteran's income fell below the maximum limit established by law for a veteran with no dependents, schedule the Veteran for a VA general medical examination for the purpose of determining the impact of any chronic disabilities present during those qualifying periods and presently on his ability to secure and follow substantially gainful employment.  

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The examiner should diagnose all disorders present currently and during any periods during the pendency of the appeal, as identified by the Agency of Original Jurisdiction, during which the Veteran's income fell below the maximum limit established by law for a veteran with no dependents.  The examiner should address the effect each disability had/has on the Veteran's capacity for gainful work, and offer an opinion as to whether the Veteran had/has any impairment of mind or body that is sufficient to render it impossible to follow a substantially gainful occupation.  If such impairment exists, the examiner must address whether it is reasonably certain to continue throughout the life of the Veteran.  A complete rationale for all opinions expressed must be provided. 

If the examiner determines that multiple examinations are necessary in order to properly evaluate the severity of the Veteran's conditions, additional examinations should be scheduled, as necessary.

3.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case and allow him the appropriate opportunity for response.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


